Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered. 
DETAILED ACTION
Claims 1-16 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to the interpretation of the claims under 35 USC 112(f) have been fully considered and are persuasive.  The amended claims are no longer interpreted under 35 USC 112(f).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 are allowable because the prior art fails to teach or suggest an image processing method comprising the steps of: acquiring a first image of an object; acquiring a second image of the object that has a larger noise amount than the first image and has more high frequency components of the object than the first image; inputting the first image and the second image into a neural network; and generating a third image using the neural network, the third image having more high frequency components of the object than the first image and smaller noise amount of the object than the second image, as recited in the claims.
The closest prior art, Oh et al. (US 2018/0070023), discloses combining a first low noise image of an object and a second high resolution image of the object to generate a third image with a lower noise amount than the second image and a higher resolution of the object than the first image.  Oh et al. does not disclose the object in the third image having high resolution and low noise as claimed.  Oh et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425